Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made on June 1, 2020 by and
between LARIMAR THERAPEUTICS, INC. (the “Company”) and MICHAEL CELANO (the
“Executive”).

Introduction

The Company desires to retain the services of the Executive pursuant to the
terms and conditions set forth herein and the Executive wishes to be employed by
the Company on such terms and conditions. The Executive will be a key employee
of the Company, with significant access to information concerning the Company
and its business. The disclosure or misuse of such information or the engaging
in competitive activities would cause substantial harm to the Company.

NOW , THEREFORE, for good and valuable consideration , the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Term. The Company agrees to employ Executive, and Executive accepts
employment with the Company, on the terms and subject to the conditions of this
Agreement. Executive’s period of employment with the Company commenced on May
28, 2020 and will continue until terminated in accordance with this Agreement.

2. Duties. The Executive will serve as the Chief Financial Officer of the
Company and shall have such duties of an executive nature as the Board of
Directors of the Company (the “Board”) shall determine from time to time. The
Executive will report to the Company’s Chief Executive Officer.

3. Full Time; Best Efforts. The Executive shall devote Executive’ s full
business time and best efforts to the performance of Executive’ s duties
hereunder and to the promotion of the business and affairs of the Company. The
Executive shall not engage in any other commercial activity; provided however,
that the Executive may continue to serve as a board member of OraSure
Technologies, Inc. and one private company, so long as such board service does
not interfere with the performance of the Executive’ s duties and
responsibilities hereunder. Similarly, the Executive may engage in charitable or
civic endeavors so long as they do not interfere with the performance of the
Executive’ s duties and responsibilities hereunder. The Executive shall not
engage in any other activity which could reasonably be expected to interfere
with the performance of the Executive’s duties, services and responsibilities
hereunder.

4. Compensation and Benefits. During the Executive’s employment with the Company
under this Agreement , the Executive shall be entitled to compensation and
benefits as follows:



--------------------------------------------------------------------------------

(a) Base Salary. The Executive will receive a salary at the rate of $350,000
annually, payable in equal increments not less often than monthly in arrears.
The Executive’s rate of base salary, as in effect from time to time, (the “Base
Salary”) will be reviewed at least annually by the Compensation Committee of the
Board (the “Committee”) and may not be decreased, except in connection with a
proportionate reduction of the salaries of all the Company’s other executive
officers.

(b) Bonus. For each calendar year ending during his employment, the Executive
will have the opportunity to earn an annual bonus (the “Bonus”) with a target
amount not less than 35% of the Base Salary actually earned by the Executive in
the applicable year. The actual Bonus payable to the Executive, if any, may be
more or less than the target amount and will be determined by the Committee, in
its sole discretion, based on the achievement of corporate and/or personal
objectives established by the Committee. Except as otherwise provided herein or
determined by the Committee, payment of any otherwise earned Bonus will be
conditioned on Executive’s continued service through the date that annual
bonuses are paid to the Company’s executive officers generally with respect to
the applicable year.

(c) Initial Equity Award. On May 28, 2020 (the “Grant Date”), the Company
granted to the Executive a stock option (the “Initial Award”) in respect of
60,479 shares of the Company’s common stock. The Initial Award has an exercise
price equal to the closing price of the Company’s common stock on the Grant Date
($11.88) and will vest as follows: (i) 25% of the Initial Award will vest on the
first anniversary of the Grant Date, and (ii) the remaining 75% of the Initial
Award will in equal monthly installments (on the last day of each of the 36
calendar months commencing on or after the first anniversary of the Grant Date),
subject in each case to the Executive’s continued service to the Company through
the applicable vesting date. In addition, if the Executive’ s employment ceases
due to a termination by the Company without Cause or a resignation by the
Executive with Good Reason, in either case within one year following a Change in
Control (as those terms are defined below), then subject to the timely
fulfillment of the Release requirements described below in Section 6(f), any
then outstanding, unvested portion of the Initial Award will vest and become
immediately exercisable. The Initial Award will be subject to additional terms
and conditions specified by the Committee, in its discretion, and will be
memorialized in a separate award agreement in form and substance acceptable to
the Company.

(d) Benefits. The Executive shall be entitled to participate in Company benefit
plans that are generally available to the Company’ s executive employees in
accordance with and subject to the terms and conditions of such plans, as in
effect from time to time.

(e) Vacation. The Executive will be entitled to paid time off in accordance with
the Company’s policies, as in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

(f) Expenses. The Executive will be entitled to reimbursement of all reasonable
expenses incurred in the ordinary course of business on behalf of the Company in
accordance with Company expense reimbursement policies.

(g) Withholding. The Company may withhold from compensation payable to the
Executive all applicable federal, state and local withholding taxes.

5. Restrictive Covenant Agreement. In consideration of good and valuable
consideration received hereunder, the Executive will on the date hereof execute
the Confidentiality, Intellectual Property Assignment and Restrictive Covenant
Agreement attached hereto as Appendix A (the “Restrictive Covenant Agreement”).

6. Termination.

(a) General. The Executive’ s employment with the Company may be terminated by
the Company at any time, for any reason. The Executive’ s employment with the
Company may also be terminated by the Executive for Good Reason or, after at
least 30 days prior written notice thereof from the Executive to the Company,
without Good Reason (provided that upon notice by the Executive of a resignation
without Good Reason, the Company may without any liability accept such
resignation with an earlier effective date than proposed by the Executive).

(b) Definitions. As used herein, the following terms shall have the following
meanings:

“Cause” shall mean: (a) a good faith finding by the Company’ s Board (i) of a
willful failure of the Executive to perform his reasonably assigned duties for
the Company, which failure is not cured within ten days after written notice
thereof, unless the Board determines in good faith such failure is not curable,
or (ii) that the Executive has engaged in a material act of dishonesty, gross
negligence or material misconduct; (b) the conviction of the Executive of, or
the entry of a pleading of guilty by the Executive to, a felony; or (c) a breach
by the Executive of any duty owed to or any agreement with the Company, which
breach is not cured within ten days after written notice thereof, unless the
Board determines in good faith such breach is not curable. For avoidance of
doubt, any termination of the Executive’s employment due to a Disability (as
defined below) will not be deemed a termination “without Cause.”

“Change in Control” means a “change in control event,” as that term is used in
Treas. Reg. § 1.409A-3(i)(5)(i).

“Disability” means Executive’s inability to substantially perform his duties to
the Company as a result of incapacity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a period of 12 months.

 

-3-



--------------------------------------------------------------------------------

“Good Reason” for resignation shall exist upon, without the Executive’s written
consent: (a) a change by the Company in the location at which the Executive
performs his principal duties for the Company of more than 25 miles from the
location at which the Executive was performing his principal duties for the
Company prior to such change; (b) a reduction of the Executive’s Base Salary
(other than a reduction permitted by Section 4(a)); (c) a reduction of the
Executive’s target Bonus opportunity below that specified in Section 4(b); or
(d) a material adverse change in the Executive’ s title, authority or duties;
provided that no such event or condition in clauses (a) through (d) shall
constitute Good Reason unless (x) the Executive gives the Company a written
notice of termination not more than 30 days after the initial existence of the
condition, (y) the grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice, and
(z) the Executive’s termination occurs within 60 days following the Company’s
receipt of such notice.

(c) Effects of Termination. If the Executive’s employment with the Company
ceases for any reason, then the Executive’s rights in respect of outstanding
equity awards will be determined in accordance with terms of the applicable
award agreements and the Company will pay to the Executive any Base Salary that
had been accrued but not yet paid, and any expenses subject to reimbursement
under Section 4(f) that had been incurred but not yet reimbursed, in each case
prior to the date of termination (the “Accrued Rights”). All compensation and
benefits will cease at the time of such cessation of employment and, except as
otherwise provided by COBRA or as expressly provided herein, the Company will
have no further liability or obligation by reason of such cessation.
Contemporaneous with any cessation of the Executive’s employment, unless
otherwise requested by the Board, the Executive will resign from all officer and
director positions with the Company and its affiliates and execute such
documents as may be requested by the Company to confirm that resignation.

(d) Involuntary Termination. If the Executive’ s employment ceases due to a
termination by the Company without Cause or a resignation by the Executive with
Good Reason, then in addition to the Accrued Right and subject to Section 6(f)
below, Executive will be entitled to receive:

(i) payment of any Bonus otherwise earned and payable (but for the cessation of
the Executive’s employment), but not yet paid, in respect of the calendar year
immediately preceding such cessation (the “Prior Year Bonus”);

(ii) monthly severance payments for a period of nine months, with each payment
equal to one-twelfth the sum of the Base Salary (as in effect immediately prior
to such cessation or, if the cessation is a resignation for the Good Reason
described in clause (b) of the definition thereof, as in effect immediately
prior to such Good Reason); and

(iii) waiver or reimbursement of the applicable premium otherwise payable or
paid for COBRA continuation coverage for Executive (and, to the extent covered
immediately prior to the date of such cessation, his eligible dependents) for a
period equal to nine months.

 

-4-



--------------------------------------------------------------------------------

(e) Involuntary Termination Proximate to a Change in Control. Notwithstanding
the foregoing, if a cessation of employment described in this Section 6(d)
occurs during the one year period immediately following a Change in Control,
then

(i) Section 6(d)(ii) will be replaced with the following: “monthly severance
payments for a period of 12 months, with each payment equal to one-twelfth the
sum of (A) the Base Salary (as in effect immediately prior to such cessation or,
if the cessation is a resignation for the Good Reason described in clause (b) of
the definition thereof, as in effect immediately prior to such Good Reason),
plus (B) the target Bonus opportunity for the year of the cessation (as in
effect immediately prior to such cessation or, if the cessation is a resignation
for the Good Reason described in clause (c) of the definition thereof, as in
effect immediately prior to such Good Reason);” and

(ii) the reference in Section 6(d)(iii) to “nine months” will be replaced with
“12 months.”

(f) Severance Benefits Conditioned on Release. The payments and benefits
described in Section 6(d)(i) – (iii) (as modified by Section 6(e), if
applicable) (the “Severance Benefits”) are in lieu of, and not in addition to,
any other severance arrangement maintained by the Company. The Severance
Benefits are conditioned on Executive’s execution and delivery to the Company of
a general release of claims against the Company and its affiliates in such form
as the Company may prescribe (the “Release”) and on such Release becoming
irrevocable within 30 days following his cessation of employment. The Prior Year
Bonus, if any, will be paid on the date that annual bonuses are paid to other
executive officers generally with respect to the applicable year or, if later,
within 15 days after the Release has become irrevocable. Subject to Section 17
below, the Severance Benefits described in Section 6(d)(ii) and (iii) (as
modified by Section 6(e), if applicable) will begin to be paid or provided (x)
15 days after the Release has become irrevocable, if the 45-day period following
the cessation of employment does not straddle two calendar years; or
(y) the later of 15 days after the Release has become irrevocable or the first
regularly scheduled payroll date in the calendar year following the cessation of
employment, if the 45-day period following such cessation straddles two calendar
years.

(g) Death or Disability. If the Executive’ s employment ceases due to the
Executive’s death or Disability, then in addition to the Accrued Rights, the
Executive (or his estate or personal representative, as applicable) will be
entitled to receive any otherwise unpaid Prior Year Bonus. Such Prior Year
Bonus, if any, will be paid on the same date that annual bonuses are paid to
other executive officers generally with respect to the applicable year.

7. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, by
e-mail or fax, by United States mail, certified or registered with return
receipt requested, or by a nationally recognized overnight courier service, or
otherwise actually delivered: (a) if to the Executive, at the most recent
address contained in the Company’s personnel files; (b) if to the Company, to
the attention of its Legal Department at the address of its principal executive
office; or (c) or at

 

-5-



--------------------------------------------------------------------------------

such other address as may have been furnished by such person in writing to the
other party. Any such notice, demand or communication shall be deemed given on
the date given, if delivered in person, e-mailed or faxed, on the date received,
if given by registered or certified mail, return receipt requested or by
overnight delivery service, or three days after the date mailed, if otherwise
given by first class mail, postage prepaid.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its choice of law provisions.

9. Arbitration. In the event of any dispute under the provisions of this
Agreement or otherwise regarding the Executive’s employment or compensation
(other than a dispute in which the primary relief sought is an injunction or
other equitable remedy, such as an action to enforce compliance with the
Restrictive Covenant Agreement), the parties shall be required to have the
dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association
(“AAA”), by one arbitrator mutually agreed upon by the parties (or, if no
agreement can be reached within 30 days after names of potential arbitrators
have been proposed by the AAA, then by one arbitrator having relevant experience
who is chosen by the AAA). Any award or finding will be confidential. The
arbitrator may not award attorneys’ fees to either party unless a statute or
contract at issue specifically authorizes such an award. Any award entered by
the arbitrators will be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision will be specifically
enforceable. Each party will be responsible for its own expenses relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and will share equally the fees of the arbitrator.

10. Amendments. This Agreement may be amended or modified only by a written
instrument signed by a duly authorized officer of the Company and the Executive.

11. No Waivers. No waiver of this Agreement or any provision hereof shall be
binding upon the party against whom enforcement of such waiver is sought unless
it is made in writing and signed by or on behalf of such party. The waiver of a
breach of any provision of this Agreement shall not be construed as a waiver or
a continuing waiver of the same or any subsequent breach of any provision of
this Agreement. No delay or omission in exercising any right under this
Agreement shall operate as a waiver of that or any other right.

12. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, executors and administrators,
successors and assigns, except that the rights and obligations of the Executive
hereunder are personal and may not be assigned without the Company’ s prior
written consent. Any assignment of this Agreement by the Company shall not be
considered a termination of the Executive’s employment.

 

-6-



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement, constitutes the final and entire agreement of the parties with
respect to the matters covered hereby and replaces and supersedes all other
agreements and understandings relating hereto and to the Executive’s employment.

14. Counterparts. This Agreement may be executed in any number of counterparts,
including counterpart signature pages or counterpart facsimile signature pages,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

15. No Conflicting Agreements. The Executive represents and warrants that he is
not a party to or otherwise bound by any agreement or restriction that could
conflict with, or be violated by, the performance of his duties to the Company
or his obligations under this Agreement. Executive will not use or
misappropriate any intellectual property, trade secrets or confidential
information belonging to any third party.

16. Interpretation. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement. The parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises under any provision of
this Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.

17. Section 409A.

(a) The parties intend for this Agreement to comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
all provisions of this Agreement will be interpreted and applied accordingly.
Nonetheless, the Company does not guaranty the tax treatment of any compensation
payable to the Executive.

(b) If the cessation of employment giving rise to the payments described in
Section 6(d) (as modified by Section 6(e), if applicable) is not a “Separation
from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any
successor provision), then the amounts otherwise payable pursuant to that
section will instead be deferred without interest and will not be paid until the
Executive experiences a Separation from Service. In addition, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Executive upon or
following his Separation from Service, then notwithstanding any other provision
of this Agreement (or any otherwise applicable plan, policy, agreement or
arrangement), any such payments that are otherwise due within six months
following the Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six-month period.
This paragraph should not be construed to prevent the application of Treas. Reg.
§ 1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable hereunder.
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

 

-7-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, to the extent an
expense, reimbursement or in-kind benefit provided to the Executive pursuant to
this Agreement or otherwise constitutes a “deferral of compensation” within the
meaning of Section 409A of the Code (a) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year,
(b) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(c) the right to payment or reimbursement or in-kind benefits hereunder may not
be liquidated or exchanged for any other benefit.

18. Section 280G. Notwithstanding any other provision of this Agreement or the
terms of any other agreement, award or plan, if any payment to or for the
benefit of the Executive, whether paid or payable pursuant to the terms of this
Agreement or otherwise (all such payments and benefits, including the Severance
Benefits, the “Total Payments”), would be subject (in whole or in part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced to the minimum extent necessary to avoid the
imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced, is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (in each case,
after subtracting the expected federal, state and local taxes on such Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such Total Payments). The reduction of the
Total Payments contemplated in this paragraph will be implemented by determining
the Parachute Payment Ratio (as defined below), as determined in good faith by
the Company, for each Total Payment and then reducing the Total Payments in
order beginning with the Total Payment with the highest Parachute Payment Ratio.
For Total Payments with the same Parachute Payment Ratio, such Total Payments
will be reduced based on the time of payment of such Total Payments, with the
latest payments reduced first. For purposes hereof, the term “Parachute Payment
Ratio” shall mean a fraction, (x) the numerator of which is the value of the
applicable Total Payment (as calculated for purposes of Section 280G of the
Code), and (y) the denominator of which is the intrinsic (i.e., economic) value
of such Total Payment.

19. CARES Act Limitation. Notwithstanding anything to the contrary in this
Agreement or otherwise, to the extent required to enable the Company to qualify
for a loan, loan guarantee or other form of financial assistance with the
Secretary of the Treasury or other governmental entity under the Coronavirus
Aid, Relief, and Economic Security Act (as may be amended or modified, the
“CARES Act”), the Executive’s rights to compensation from the Company, whether
under this Agreement or otherwise, will be limited to the maximum amounts
permitted under Section 4004 of the CARES Act.

 

-8-



--------------------------------------------------------------------------------

20. Company Policies. The Executive will be subject to all policies of the
Company in effect from time to time, including (without limitation) policies
regarding ethics, personal conduct, stock ownership, securities trading,
clawback and hedging and pledging of securities.

 

-9-



--------------------------------------------------------------------------------

This Agreement has been executed and delivered on the date first above written.

 

LARIMAR THERAPEUTICS, INC. By:  

/s/ Carole Ben-Maimon, M.D.

Name: Carole Ben-Maimon, M.D. Title: President and Chief Executive Officer
EXECUTIVE

/s/ Michael Celano

Michael Celano

(SIGNATURE PAGE TO EMPLOYMENT AGREEMENT)



--------------------------------------------------------------------------------

Appendix A

LARIMAR THERAPEUTICS, INC.

Confidentiality, Intellectual Property Assignment and

Restrictive Covenant Agreement (the “Agreement”)

In consideration and as a condition of my service relationship, whether as an
employee, consultant, advisor or otherwise (collectively, “Service
Relationship”) with Larimar Therapeutics, Inc. or any of its current or future
parents, subsidiaries or affiliates (collectively, the “Company”), I agree as
follows:

1.    Confidential Information.

(a)    I agree that all information, whether or not in writing, concerning the
Company’s business, technology, business relationships or financial affairs
which the Company has not released to the general public (collectively,
“Confidential Information”) is and will be the exclusive property of the
Company. Confidential Information also includes information received in
confidence by the Company from its customers or suppliers or other third
parties. Confidential Information may include, without limitation, information
on finance, structure, business plans, employee performance, staffing,
compensation of others, research and development, operations, manufacturing and
marketing, strategies, customers, files, keys, certificates, passwords and other
computer information, as well as information that the Company receives from
others under an obligation of confidentiality.

(b)    I will not, at any time, without the Company’s prior written permission,
either during or after my Service Relationship, disclose any Confidential
Information to anyone outside of the Company, or use or permit to be used any
Confidential Information for any purpose other than the performance of my duties
as a service provider of the Company. I will cooperate with the Company and use
my best efforts to prevent the unauthorized disclosure of all Confidential
Information. I will deliver to the Company all copies of Confidential
Information in my possession or control upon the earlier of a request by the
Company or termination of my Service Relationship.

(c)    Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(d)    Notwithstanding anything herein to the contrary, I understand that this
Agreement will not (1) prohibit me from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934, as amended, or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of federal law or
regulation, or (2) require notification or prior approval by the Company of any
such report; provided that, I am not authorized to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege.



--------------------------------------------------------------------------------

2.    Developments.

(a)    All inventions, know-how, knowledge, discoveries, data, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable), which are created, invented, developed, conceived,
discovered or reduced to practice by me, solely or jointly with others, in the
course of the performance of services for the Company (the “Inventions”) shall
be the sole property of the Company, and the Company shall have the right to use
any Inventions to develop products, to effect its development, marketing and
sales activities and to otherwise freely use such Inventions in the conduct of
its business operations. I agree to assign and hereby assign to the Company all
of my rights, title and interest in any Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefor, in the United States and
elsewhere, and appoints any officer of the Company as my duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request of the Company and at the Company’
s expense, I will execute such further assignments, documents and other
instruments as may be necessary or desirable to fully and completely assign all
Inventions to the Company and to assist the Company in applying for, obtaining
and enforcing patents or copyrights or other rights in the United States and in
any foreign country with respect to any Invention.

(b)    I will promptly disclose to the Company all Inventions and will maintain
adequate and current written records (in the form of notes, sketches, drawings
or in such form as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention. Such written records
shall be and remain the sole property of the Company at all times.

(c)    If any Invention is not the property of the Company by operation of law,
this Agreement or otherwise, I will, and I hereby do, assign to the Company all
right, title and interest in such Invention, without further consideration, and
will assist the Company and its nominees in every way, at the Company’ s
expense, to secure, maintain and defend the Company’ s rights in such Invention.
I will sign all instruments necessary for the filing and prosecution of any
applications for, or extension or renewals of, letters patent (or other
intellectual property registrations or filings) of the United States or any
foreign country which the Company desires to file and relates to any Invention.
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney-in-fact (which designation and
appointment shall be deemed coupled with an interest and shall survive my death
or incapacity), to act on my behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings or such other similar documents with the same legal
force and effect as if executed by me.

(d)    Attached hereto as Exhibit I is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how,
secrets or intellectual property rights or any interest therein made by me prior
to the commencement of my Service Relationship (collectively, the “Prior

 

-2-



--------------------------------------------------------------------------------

Inventions”), which belong to me and which relate directly to the business of
the Company and which are not assigned to the Company hereunder; (or if no such
list is attached, I represent that there are no such Prior Inventions that
relate to the business of the Company). If, in the course of my Service
Relationship, I incorporate into a Company product, process or machine a Prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
transferable, worldwide license to make, have made, modify, use, sell and
otherwise exploit such Prior Invention as part of or in connection with such
product, process or machine, or any enhancements or extensions thereof.

3.    Nondisparagement and Cooperation. During my Service Relationship and at
all times thereafter:

(a)    I will not, directly or indirectly, disparage or otherwise take any
action that could reasonably be expected to harm the reputation of the Company
or any of its products or practices, directors , officers, employees,
stockholders, partners or agents. This Section shall not, however, prohibit the
Executive from testifying truthfully as a witness in any court proceeding or
governmental investigation.

(b)    I will cooperate with the Company its counsel with respect to litigation,
investigations, audits, governmental proceedings and all similar matters that
relate to events occurring, in whole or in part, during my Service Relationship.
The Executive will render such cooperation in a timely manner on reasonable
notice from the Company. Following my Service Relationship, the Company will
exercise reasonable efforts to limit and schedule the need for my cooperation so
as not to materially interfere with my other professional obligations.

4.    Survival and Assignment by the Company.

(a)    I understand that my obligations under this Agreement will continue in
accordance with its express terms regardless of any changes in my title,
position, duties, salary, compensation or benefits or other terms and conditions
of my Service Relationship. I further understand that my obligations under this
Agreement will continue following the termination of my Service Relationship
regardless of the manner of such termination and will be binding upon my heirs,
executors and administrators.

(b)    I acknowledge that the current and future parents, subsidiaries or
affiliates of the Company are intended third party beneficiaries of this
Agreement. I agree that the Company may assign this Agreement to a successor to
or acquirer of any portion of its business or assets, without my consent.

5.    Severability. This Agreement shall be interpreted in such a manner as to
be effective and valid under applicable law, but if any provision hereof shall
be prohibited or invalid under any such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating or
nullifying the remainder of such provision or any other provisions of this
Agreement. If any one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, such provisions shall be construed by
limiting and reducing it so as to be enforceable to the maximum extent permitted
by applicable law.

 

-3-



--------------------------------------------------------------------------------

6.    No Service Relationship Obligation. I understand that this Agreement does
not create an obligation on the Company or any other person to continue my
Service Relationship. I acknowledge that my Service Relationship with the
Company is at-will and therefore may be terminated by the Company or me at any
time and for any reason, with or without cause.

7.    Non Solicitation and Non-Competition.

(a)    I agree that during the period of my Service Relationship and for the one
year period after my Service Relationship ends for any reason (whether the
relationship is terminated by me or the Company, with or without cause), I will
not do any of the following, either directly or indirectly, except on behalf of
the Company:

(1)    solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee, contractor, investor, lender, partner or supplier of
the Company to terminate or alter his, her or its relationship with the Company;

(2)    hire, employ, or engage, or attempt to hire, employ, or engage any person
employed or engaged by the Company (or who was employed or engaged by the
Company within the preceding 12 months) or discuss any potential employment or
engagement with such person, even if I did not initiate the discussion or seek
out the contact;

(3)    solicit, perform, provide or attempt to perform or provide Competitive
Products to any Customer or Potential Customer (as those terms are defined
below); or

(4)    establish, invest in, promote or perform services for another enterprise
engaged anywhere in the world in the development, manufacture or marketing of
Competitive Products; provided, however, that my ownership of one percent or
less of the outstanding publicly traded capital stock of any company will not
violate this paragraph, provided that I have no other relationship with such
company.

(b)    For purposes of this Agreement:

(1)    “Competitive Products” means products or services that are competitive
with or similar to products or services of the Company, or products or services
that the Company has under development or that are the subject of active
planning during my Service Relationship.

(2)    “Customer or Potential Customer” means any person or entity who or which,
at any time during the preceding two years (while I am still employed or engaged
by the Company) or during the two years preceding the end of my Service
Relationship (once I am no longer employed or engaged by the Company): (i)
contracted for, was billed for or received from the Company any product, service
or process; or (ii) was solicited by the Company in an effort in which I was
involved, or of which I was or should have been aware, concerning any product,
service or process of the Company.

8.    Legal and Equitable Remedies.

(a)    I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement

 

-4-



--------------------------------------------------------------------------------

or any of its terms will constitute immediate and irreparable injury to the
Company for which there would be no adequate remedy at law and the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach or threatened breach of this Agreement.

(b)    I agree that if the Company is successful in whole or in part in any
legal or equitable action against me under this Agreement, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

(c)    If I am found to have been in breach of Section 7 of this Agreement, the
restrictions described in that section will be extended by the period equal to
the length of time I was in breach of that section.

9.    Reasonableness of Restrictions. I have read this entire Agreement,
understand it and have had the opportunity to review it with counsel. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career and that I have the ability to secure other non-competitive employment
using my marketable skills. I agree that the restrictions contained in this
Agreement, including the duration and scope thereof, are reasonable, proper and
necessary to protect the Company’s legitimate business interests, including
without limitation the Company’s intellectual property rights, Confidential
Information and goodwill. I represent and agree that I am entering into this
Agreement freely and with knowledge of its contents with the intent to be bound
by the Agreement and the restrictions contained in it.

10.    Notification of New Employer. In the event that I leave the employ of the
Company, I authorize the Company to provide notice of my obligations under this
Agreement to my subsequent employer and to any other entity or person to whom I
provide or propose to provide services.

11.    Governing Law. This Agreement and actions taken hereunder shall be
governed by, and construed in accordance with the laws of the State of Delaware,
applied without regard to conflict of law principles.

[The remainder of this page is intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Confidentiality,
Intellectual Property Assignment and Restrictive Covenant Agreement as of the
date set forth below.

 

Signed:

 

/s/ Michael Celano

   

Date:

 

June 1, 2020

  (sign name above)      

Print Name:  

Michael Celano

     

 

-6-



--------------------------------------------------------------------------------

Exhibit I

Prior Inventions